UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6694


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

MCKINLEY EARL MORANT,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Columbia. Cameron McGowan Currie, Senior District Judge. (3:19-cr-00307-CMC-1)


Submitted: October 19, 2021                                   Decided: October 22, 2021


Before GREGORY, Chief Judge, AGEE, Circuit Judge, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


McKinley Earl Morant, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       McKinley Earl Morant appeals the district court’s orders denying his 18 U.S.C.

§ 3582(c)(1)(A) motion for compassionate release and denying reconsideration.            We

review a district court’s order granting or denying a compassionate release motion for

abuse of discretion. United States v. Kibble, 992 F.3d 326, 329 (4th Cir. 2021), petition

for cert. filed, No. 21-5624 (U.S. Sept. 8, 2021). We have reviewed the record and

conclude that the court did not abuse its discretion. The court denied Morant’s motion after

discussing the applicable 18 U.S.C. § 3553(a) factors and sufficiently explained the reasons

for the denial. See United States v. High, 997 F.3d 181, 188-91 (4th Cir. 2021) (discussing

amount of explanation required for denial of straightforward compassionate release

motion). We therefore affirm the district court’s orders. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             2